                 Case 20-10553-CSS              Doc 603        Filed 06/04/20         Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 7

ART VAN FURNITURE, LLC, et al.,1                                Case No. 20-10553 (CSS)

                                    Debtors.                    Jointly Administered



                       ORDER SCHEDULING OMNIBUS HEARING DATE


                  IT IS HEREBY ORDERED that the following omnibus hearing date has been

scheduled in the above-captioned matter:



                  DATE                                                   TIME

                  June 29, 2020                                          2:00 p.m. prevailing Eastern Time


                  IT IS HEREBY FURTHER ORDERED that the hearing shall take place at the

United States Bankruptcy Court for the District of Delaware, 824 Market Street, 5th Floor,

Courtroom No. 6, Wilmington, Delaware 19801.




______________________

1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
          Dated: June
former headquarters was:4th, 2020
                          6500                              CHRISTOPHER
                                East 14 Mile Road, Warren Michigan  48092. S. SONTCHI
          Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:228640.2 05233/003
